 DRIVERS, SALESMEN, & HELPERS, LOCAL 695, ETC.577any employees hired subsequent to their transfer, and make them whole for anyloss of pay that they may have suffered as a result of our discriminationagainstthem.All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named Union or any other labor organization.SUNSHINE ART STUDIOS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tionin accordance with the Selective Service Act and the Universal Military andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, TelephoneNo. 523-8100, if they have any questionsconcerningthisnotice or compliancewith its provisions.Drivers, Salesmen,Warehousemen,Milk Processors, Cannery,Dairy Employees and Helpers Local Union No. 695,Interna-tional Brotherhood of Teamsters,Chauffeurs, Warehousemenand Helpers of America;Madison Employers' Council (HardBuildingMaterials,Coal,Fuel Oil and Lumber Division) ;Chase Redi-Mix, Castle&Doyle, J. H. Findorff & Son, FritzConstruction Co., C. E. & P. A. Roth,Verona Redi-Mix, Wiscon-sin Brick Co., Struck&Irwin,Four Lakes Fuel Co., MidwestConstruction,Henry Raemisch,Wingra Stone&Gravel Co.,E. C. Voit & Sons, and Vogel Construction Co.andJohn B.Threlfall d/b/a Threlfall Construction Company.CaseNo.30-CE-2 (formerly 13-CE-16).May 13,1965DECISION AND ORDERUpon charges filed on April 2,1963, by John B. Threlfall, doing busi-ness asThrelfall Construction Company, the General Counsel of theNational Labor Relations Board, by the Acting Regional Director forRegion 13, issued a complaint dated June 28, 1963, against Drivers,Salesmen,Warehousemen, Milk Processors, Cannery, Dairy Employ-ees andHelpers Local Union No. 695, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, here-inafter called Teamsters Local Union No. 695 or the Union, the Madi-son Employers' Council (Hard Building Materials, Coal, Fuel Oil andLumber Division), hereinafter called the Council, and each of MadisonEmployers' Council members, alleging that they had engaged in andwere engaging in unfair labor practices within the meaning of Section152 NLRB No. 55.789-730-66-vol. 152-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(e) and Section 2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and notice of hearing wereduly served upon the parties.With respect to the unfair labor practices, the complaint alleges, insubstance, that on or about May 7, 1962, Respondent's Union, Council,and each of the Council members entered into a written contract con-taining clauses in which Respondents Council and Council membershave agreed to cease or refrain from handling, using, selling, transport-ing, or otherwise dealing in any of the products of other employers andhave agreed to cease doing business with other persons, and have, atall material times herein, continuing to the date of the complaint, con-tinued to maintain, give effect to, and enforce these contractual provi-sions in violation of Section 8 (e) of the Act.On various dates between August 2 and 30, 1963, all parties to thisproceeding executed a stipulation of facts and a supplemental stipula-tion of facts and joined in a motion to transfer proceeding directly tothe Board for findings of fact, conclusions of law, and decision andorder.The motion states, in substance, that the parties agreed to waivea hearing before a Trial Examiner and the issuance of an IntermediateReport and Recommended Order; that the charge, complaint, answers,stipulation of facts, and supplemental stipulation of facts constitutethe entire record in this case; and that no oral testimony is necessaryor desired by any of the parties.On September 11, 1963, the Board approved the stipulations andgranted the parties' motion to transfer the case to the Board.Briefswere thereafter filed by the General Counsel, the Union, and the Build-ing and Construction Trades Department, AFL-CIO, asamicuscuriae.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the basis of the entire record in this case, including the stipula-tions and the briefs, the Board makes the following :FINDINGS OF FACT1.COMMERCERespondent Council is a multiemployer association existing in partfor the purpose of collective bargaining, with principal offices locatedat Madison, Wisconsin. Respondent Council is composed of 14 employ-er-members, each of whom is engaged at Madison, Wisconsin, andvicinity in the business of the manufacture, sale, and distribution ofready-mix concrete and other building materials and supplies. In the1 The request of the Building and Construction TradesDepartment, AFL-CIO, asarnicus curiae,for oral argument before the Board is hereby denied as the record, thestipulations,and the briefs adequately present the issues and positions of the parties DRIVERS, SALESMEN, & HELPERS, LOCAL 695, ETC.579operation of their businesses, each of Respondent Council membersduring the past year purchased and received goods and materialsdirectly from points outside the State of Wisconsin in excess of $50,000.The complaint alleges, the answers and stipulations admit, and we find,that Respondent Council and each of the Respondent Council membersare engaged in commerce within the meaning of Section 2(6) and (7)of the Act.H. THE LABOR ORGANIZATION INVOLVEDDrivers, Salesmen, Warehousemen, Milk Processors, Cannery, DairyEmployees and Helpers Local Union No. 695, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica is, and at all material times has been, a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts, as stipulated, show that Respondent Council members areengaged in the business of selling and distributing ready-mix concrete.In pursuance thereof, employee-drivers of Respondent Council mem-bers deliver ready-mix concrete onto construction sites.While at thesesites, these employees prepare the pouring machinery located on theirconcrete trucks.They also perform the operation of pouring the con-crete from their trucks into forms located on the project under thedirection of the superintendent of the construction project or hisrepresentative.On or about May 7, 1962, Respondent Union, Respondent Council,acting for and in behalf of Respondent Council members, and each ofRespondent Council members entered into a collective-bargainingagreement for a period of 3 years containing,inter alia,the followingprovisions :Article II, Section I:No employee shall be subject to discipline by the Employerfor refusal to cross a picket line or enter upon premises ofanother employer if the employees of such other employerare engaged in an authorized strike.******Article XI, Section I :It is agreed that where the Employer has not had two (2)hours notice from the Union that a picket is on, or to be placedon, a delivery site that the first load of materials, other thanredi-mix shall be unloaded.Employees shall not be requiredto deliver through a picket line or unload to a picketed cus-tomer where the employer has had two hours notice, or afterthe employee has unloaded his first load at a picketed job, 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the provisions stated above. In the case of redi-mix,the same rules shall apply, except that in case a pour hasstarted before the Employer has had two (2) hours notice, itshall be continued to a point necessary to prevent defects thatwould arise of [sic] an interruption of the pour.The General Counsel contends that the Respondents, by maintain-ing, giving effect to, and enforcing both of these clauses, have enteredinto a hot cargo agreement whereby employers have agreed to ceasedoing business with another person within the meaning of Section 8 (e)of the Act.2Respondents, although admitting both in their answersand in the stipulations that they at all material times since May 7, 1962,have maintained, given effect to, and enforced the aforesaid clauses,deny any violation of Section 8(e).Respondent Union defends the clauses on several grounds. It con-tends that the challenged clauses are protected by reason of the con-struction industry proviso to Section 8(e) of the Act.3Respondentfurther contends that the clauses do not violate Section 8(e) even ifthey are not afforded the protection of the construction industry pro-viso because the clauses conform to the rationale and decision enunci-ated by the Board inThe Patton Warehouse, Inc.4It also contendsthat the clauses are outside the prohibitions of Section 8(e) becausetheir aim is to benefit the employees in the bargaining unit, not to con-trol or interfere with the employer's third-party relationships.2To the extent material here, Section 8(e)provides as follows:It shall be an unfair labor practice for any labor organization and any employerto enterinto any contract or agreement,express or implied, whereby such employerceases or refrains or agrees to cease or refrain from handling,using,selling, trans-porting or otherwise dealing in any of the products of any other employer, or tocease doing business with any other person,and any contract or agreement enteredinto heretofore or hereafter containing such an agreement shall be to such extentunenforceable and void . . . .3The proviso to Section 8(e) reads, in partinent part,that ".. . nothing in this sub-section(e) shall apply to an agreement between a labor organization and an employerin the construction industry relating to the contracting or subcontracting of work tobe done at the site of the construction . . . "IThe PattonWarehouse,Inc.,140NLRB 1474.In its answer to the complaint, but not in its brief to the Board,Respondent Unioncontended(1) that this proceeding is barred by Section 10(b), and(2) that Section 8(e)Is unconstitutional.With regardto the first contention, it is to be noted that all partiesstipulated that at "all material times herein,and continuing to date" the Respondents"have continued and are continuing to maintain, give effect to,implement,enforce, andcomply with"the clauses in issue.The Board has held that the words"to enter into,"as they appear in Section 8(e), encompass the concepts of reaffirmation,giving effect to,and maintenance.Los Angeles Mailers Union No. 9, International Typographical Union(TI,llbroNewspaper PrintingCo.), 135 NLRB 1132,1136,enfd 311 F.2d 121(C.A.D.C.) ;letNo 9, InternationalAssociation of bfachinists.AFT CIO (GreaterSt.Louis41it,rnotive Trimmers & Upholsterers Assn.),134 NLRB 1354,1359-1360,enfd. 315 F.2d 33(C.A.D.C.) ;Retail Clerks Union, Local 770, et al(The Frito Company),138NLRB 244, 247, 247;Dan McKinneyCo., 137 NLRB 649, 654;General Teamsters',Ware-housemen and Helpers'Union, Local No. 890,etal.(David Castro, et al ),137 NLRB641, 644.The stipulationof the parties,therefore,issufficient evidence upon whichto find an entering into within the Section 10(b) periodAs to thesecond contention,the Board has consistently held that it must assume the constitutionality of the Actwhich it is called upon to administer in the absence of a binding court decision to thecontrary.SeeThe PattonWarehouse,Inc., supra,at 1476, and cases cited at footnote 3. DRIVERS, SALESMEN, & HELPERS, LOCAL 695, ETC.581With respect to the first of these defenses, it is Respondent's con-tention that the functions of preparing pouring machinery located onready-mix concrete trucks and the pouring of concrete from such trucksconstitute work performed "at the site of the construction"" within themeaning of the proviso to Section 8 (e).We disagree. The Board hasheretofore held that the mixing and pouring of ready-mix concrete ata construction site is not construction work but merely the delivery ofa material or product.5Accordingly, we find that the clauses in issuedo not relate to work to be performed "at the site" and, thus, do notcome within the construction industry proviso.In considering the Respondent's remaining contentions, we note firstthat inPatton,the Board stated, in effect, that in view of the legislativehistory of Section 8(e), Congress, while desiring to curtail unlawfulsecondary activity, did not intend to invalidate "picket line" provisionswhich granted immunity against disciplinary action to employees whorefused to enter upon the premises of an employer other than theirown where such employer is engaged in a primary labor dispute. Inconstruing this congressional mandate to limit picket line clauses toprimary activity, we held inPattonthat a picket line clause whichgranted disciplinary immunity to employees because of their refusalto cross a picket line established at another employer's premises wouldbe valid under Section 8(e) only "insofar as it is in conformity withthe proviso to Section 8(b)" of the Act.,Upon review of the Board's decisions inPattonandBrown Trans-port Corp.,140 NLRB 1436, the Court of Appeals for the District ofColumbia(Truck Drivers Union Local No. 413, etc. v. N.L.R.B.,334F. 2d 539) did not fully affirm the Board's holdings in those cases.That court did, however, agree with the Board's interpretation inPat-tonas to congressional intent with regard to primary picket lines, andfurther agreed that a broad picket line clause is violative of Section8 (e) to the extent that it applies to secondary picket lines.Here, article II, section 1, grants immunity from discipline forrefusal to cross a picket line or to enter the premises of anotheremployer where employees of such employer are engaged in all author-ized strike.This clause is so unlimited and so broad in scope and appli-cation that it would be illegal even under the rule of the court of appealsto the extent that it applies to unlawful, albeit "authorized," secondaryactivity.For these reasons, therefore, we find that the challengedclauses do not fall outside the prohibitions of Section 8 (e) and that,5 Island Dock Lumber, Inc,145 NLRB 484,491, enfd.sub.nom 1 L R B v.Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local29¢, 342 P. 2d18 (C.A. 2).See alsoConnecticut Sand and Stone Corporation,138 NLRB 532BThe proviso reads'"Provided,That nothing contained in this subsection(b) shall beconstrued to make unlawful a refusal by any person to enter upon the premises of anyemployer(other than his own employer),if the employees of such employer are engagedin a strike ratified or approved by a representative of such employees whom such em-ployer is required to recognize under thisAct:. . . 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the degree stated herein, they likewise fail to conform to thePattoncase.We further find that article II, section 1, is unlawful and viola-tive of Section 8(e) insofar as, and to the extent that, it applies to sec-ondary activity.We similarly find that article XI, section 1, becauseit augments and implements article II, section 1, alsopro tantoviolatesSection 8(e).Accordingly, upon the entire record, we find in agreement with theGeneral Counsel that the Respondents by maintaining, giving effect to,and enforcing article II, section 1, and article XI, section 1, haveentered into an agreement whereby employers have agreed to cease-doing business with other persons in violation of Section 8(e) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connection with the operations as described in section 1,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondents have engaged in certain unfair laborpractices, we shall order that they cease and desist therefrom and thatthey take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire-record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Teamsters Local Union No. 695 is a labor organization within themeaning of Section 2(5) of the Act.2.Madison Employers' Council and each of its employer-membersare engaged in commerce within the meaning of Section 2(6) and (7)of the Act.3.By maintaining, giving effect to, and enforcing article II, section1, and article XI, section 1, contained in the collective-bargainingagreement between Respondent Union and Respondents Council andCouncil Members, the Respondents have entered into an agreement inviolation of Section 8(e) of th Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct. DRIVERS, SALESMEN, & HELPERS, LOCAL 695, ETC.ORDER583Pursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondents,Drivers, Salesmen,Warehousemen, Milk Processors,Cannery, Dairy Employees and Helpers Local Union No. 695, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and representatives, and Madi-son Employers' Council (Hard Building Materials, Coal, Fuel Oil andLumber Division), and Madison Employers' Council Members ChaseRedi-Mix, Castle & Doyle, J. H. Findorff & Son, Fritz ConstructionCo., C. E. & P. A. Roth, Verona Redi-Mix, Wisconsin Brick Co., Struck& Irwin, Four Lakes Fuel Co., Midwest Construction, Henry Raemisch,Wingra Stone & Gravel Co., E. C. Voit & Sons, Vogel ConstructionCo., their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Maintaining, giving effect to, or enforcing article II, section 1,and article XI, section 1, of the collective-bargaining agreement exe-cuted by Respondents Union, Madison Employers' Council (HardBuilding Materials, Coal, Fuel Oil and Lumber Division), and Madi-son Employers' Council members on or about May 7,1962, to the extentthose provisions of the agreement are found unlawful herein.(b)Entering into, actively maintaining, giving effect to, or enforc-ing, to the extent found unlawful herein, any other contract or agree-ment, express or implied, whereby the Respondent Council or anyCouncil member ceases or refrains, or agrees to cease or refrain, fromhandling, using, selling, transporting, or otherwise dealing in any ofthe products of any other employer, or from doing business with anyother person.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Respondents Council and Council members shall:(1)Post in conspicuous places at their offices and in their plantswhere notices to employees are customarily posted, copies of theattached notice marked "Appendix A." 7 Copies of said notice, to befurnished by the Regional Director for Region 30, shall, after beingduly signed by the authorized representatives of the Respondents, beposted by the Respondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that the notices arenot altered, defaced, or covered by any other material.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order." 584DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Notify the Regional Director for Region 30, in -writing, within10 days from the date of this Order, what steps Respondents havetaken to comply herewith.(b)Respondent Teamsters Local Union No. 695 shall:(1)Post at its business offices, places of business, and meeting places,copies of the attached notice marked "Appendix B." 8 Copies of saidnotice, to be furnished by the Regional Director for Region 30, shall,after being duly signed by the authorized representative of theRespondent Union, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where notices to mem-bers are customarily posted.Reasonable steps shall be taken to insurethat the notices are not altered, defaced, or covered by any othermaterial.(2)Furnish to the Regional Director for Region 30, signed copiesof the aforementioned notice for posting by Respondent MadisonEmployers' Council and by each Respondent employer-member ofsaid Council in places where notices to their employees are customarilyposted.Copies of said notice, to be furnished by the Regional Direc-tor, shall, after being duly signed by Respondent Union's authorizedrepresentative, be forthwith returned to the Regional Director for dis-position by him.(3)Notify the Regional Director for Region 30, in writing, within10 days from the date of this Order, what steps Respondent Union hastaken to comply herewith.8See footnote 7,supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT maintain, give effect to, or enforce article II, sec-tion 1, and article XI, section 1, of our collective-bargaining agree-ment entered into and executed with Drivers, Salesmen, Ware-housemen,Milk Processors, Cannery, Dairy Employees andHelpers Local Union No. 695, International Brotherhood of Team-sters. Chauffeurs.Warehousemen and Helpers of America, on orabout May 7, 1962, to the extent found unlawful by the Board.WE, WILL NOT enter into, actively maintain, give effect to, orenforce any contract or agreement, express or implied, with theabove-named Union whereby we cease or refrain, or agree to ceaseor refrain, from handling, using, selling, transporting, or other- DRIVERS, SALESMEN, & HELPERS, LOCAL 695, ETC.585wise dealing in any of the products of any other employer, or fromdoing business with any other person, to the extent found unlawfulby the Board.MADISON EMPLOYERS' COUNCIL (HARD BUILDING MA-TERI'ALS,FUEL OILAND LUMBERDIVISION),Employer.Dated----------------By-------------------------------------(Representative)(Title)CHASE REDI-MIx,Employer.Dated----------------By-------------------------------------(Representative)(Title)CASTLE & DOYLE,Employer.Dated----------------By-------------------------------------(Representative)(Title)J. H. FINDORFF & SON,Employer.Dated----------------By-------------------------------------(Representative)(Title)FRITZ CONSTRUCTION CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)C. E. R.. P. A. ROTH,Employer.Dated----------------By-------------------------------------(Representative)(Title)VERONA REDI-MIX,Employer.Dated----------------By-------------------------------------(Representative)(Title)WISCONSIN BRICKCO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)STRUCK & IRWIN,Employer.Dated----------------By-------------------------------------(Reprasentative)(Title) 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDFOUR LAKES FUEL Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title)MIDWEST CONSTRUCTION,Employer.Dated----------------By-------------------------------------(Representative)(Title)HENRY RAEMISCH,Employer.Dated----------------By-------------------------------------(Representative)(Title)WINGRA STONE S,- GRAVEL CO.,Employer.Dated----------------By------------------------------------(Representative)(Title)E. C. VOLT & SONS,Employer.Dated----------------By-------------------------------------(Representative)(Title)VOGEL CONSTRUCTION CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting,and must notbe altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, Commerce Building, 744 North Fourth Street, Milwaukee,Wisconsin, Telephone No. 272-8600, Extension 3860, if they have anyquestions concerningthis notice or compliance with its provisions.APPENDIX BNOTICE TO ALL OUR MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT maintain, give effect to, or enforce article II, sec-tion 1, and article XI, section 1, of the collective-bargaining agree-ment entered into and executed with the Madison Employers'Council and Madison Employers' Council Members on or aboutMay 7,1962, to the extent found unlawful by the Board. NEW ORLEANSTYPOGRAPHICAL UNION NO. 17587WE WILL NOT enter into, actively maintain, give effect to, orenforce any contract or agreement, express or implied, wherebythe Madison Employers' Council or any Council Member thereof,or any other employer, ceases or refrains, or agrees to cease orrefrain, from handling, using, selling, transporting, or otherwisedealing in any of the products of any other employer, or fromdoing business with any other person, to the extent found unlawfulby the Board.DRIVERS, SALESMEN, WVAREIIOUSEMEN, MILK PROCES-SORS,CANNERY, DAIRY EMPLOYEES AND HELPERSLOCAL UNION No. 695, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's Regional'Office, Commerce Building, 744 North Fourth Street, Milwaukee, Wis-consin, Telephone No. 272-8600, Extension 3860, if they have any ques-4tions concerning this notice or compliance with its provisions.New Orleans Typographical Union No. 17 International Typo-graphical Union,AFL-CIOandE.P. Rivas, Inc. and Local No.:53,Amalgamated Lithographers of America.Case No. 15-CD-33.May 13, 1965DECISION AND ORDEROn November 16, 1964, Trial Examiner C. W. Whittemore issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesviolative of Section 8(b) (4) (D) of the National Labor Relations Act,as amended, and recommending that it cease and desist therefrom andtake certain affirmative action, as recommended in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supporting brief.The National Labor Relations Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Board has con-152 NLRB No. 61.